Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claims 21 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miller et al. (US 8,317,102 B2).
Regarding claim 21, Miller discloses an ambidextrous hand mount for an electronic device, comprising: a proximal fastener configured to engage with a wrist of an operator (see Figure 10); a distal fastener (190/110) configured to engage with a finger of the operator; first and second inputs (810,811) on opposing sides of the distal fastener (see Figure 8A), each of the first and second inputs configured to be (i.e. capable of being) activated by respective first and second thumbs of the operator to generate a data capture signal; and a body (122) connecting the proximal fastener and the distal fastener and configured to extend along a back of a hand of the operator from the wrist to the finger (see Figure 10).
Regarding claim 23, Miller discloses the ambidextrous hand mount of claim 21, wherein the body (122) is connected to an arc of the proximal fastener and wherein the body is connected to an arc .
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-7 and 9-16 are rejected under 35 U.S.C. 103 as being unpatentable over Mazzone (US 2019/0197273 A1).
Regarding claim 1, Mazzone discloses an ambidextrous hand mount for an electronic device, comprising: a proximal fastener (106) configured to engage with a wrist of an operator; a distal fastener (body portion 142 in Figure 1 in combination with 106, OR, 102 alone, OR, body portion 120 in Figure 1 in combination with straps 102) configured to engage with a finger of the operator; a body (110 alone, OR, body portion 142 in Figure 1 in combination with 110 extending up to and connected to body portion 120 in Figure 1) connecting the proximal fastener and the distal fastener and configured to extend along a back of a hand of the operator from the wrist to the finger (see Figure 2); wherein the body includes: a main segment (body portion 120 in Figure 1 in combination with 110 extending up to and connected to body portion 142 in Figure 1, OR, 110 alone, OR, body portion 142 in Figure 1 in combination with 110 extending up to and connected to body portion 120 in Figure 1) configured to support the electronic device (nothing is physically stopping a user from somehow supporting an electronic device along the main body 110, OR, 150/152, OR, 104); and at least one flexible segment (segment of 110 just before 120 or 142) disposed between one of (a) the main segment and the proximal fastener and (b) the main segment and the distal fastener, the at least one flexible segment 
Mazzone fails to a set of electrical contacts disposed on the main segment of the body, the set of electrical contacts configured to receive a signal for transmission to the device contacts of the electronic device. Mazzone is silent as to the specifics of the latch details and electrical connection of the data capture device (104) to the mount. Mazzone’s other electronic device (battery 108) is shown to utilize latches (138, see “latches” in [0035]) and upper and lower electronic contacts (134) for mounting. It would have been obvious to one having ordinary skill in the art at the time Applicant’s invention was filed to have mounted the data capture device using a latch system with electrical contacts, like Mazzone uses for his other electronic component, in order to provide a suitable mechanical and electrical connection for the data capture device.
Regarding claim 2, Mazzone discloses the ambidextrous hand mount of claim 1, wherein the body is connected to an arc of the proximal fastener (body being 110, Figure 1 shows 106 including an arc shaped strap arrangement to which the body is attached).  
Regarding claim 3, Mazzone discloses the ambidextrous hand mount of claim 1, wherein the body is connected to an arc of the distal fastener (body being 110, Figure 1 shows 102 including an arc shaped strap arrangement to which the body is attached).
Regarding claim 4, Mazzone discloses the ambidextrous hand mount of claim 1, wherein the distal fastener is configured to engage with a plurality of fingers of the operator (see “dimensioned to receive one or more fingers from the user” in [0028]).
Regarding claim 5, Mazzone discloses the ambidextrous hand mount of claim 1, wherein the proximal fastener includes an adjustable strap (see “straps 136b” in [0034]).

Regarding claim 7, Mazzone discloses the ambidextrous hand mount of claim 1, further comprising: 11Docket No: 153423US01a first input (204a, Figure 2) on the distal fastener, wherein activation of the input by a thumb of the operator causes the input to generate a data capture signal (from 104); wherein the set of electrical contacts (added beneath 104 in the rejection of claim 1 above) disposed on the main segment of the body is configured to receive the data capture signal (from 104) for transmission to the electronic device (150/152).
Regarding claim 9, Mazzone discloses the ambidextrous hand mount of claim 7, wherein the first input extends from a first side of the distal fastener to a second side of the distal fastener (the input 204a certainly extends along a portion of length of the distal fastener, and depending on how you choose to view the distal fastener, such extension is from a first side to a second side, i.e. in a direction from one side to the other).
Regarding claim 10, Mazzone discloses the ambidextrous hand mount of claim 7, wherein the input includes at least one of a touch sensor and a button (see “button 204a” in [0047]).
Regarding claim 11, Mazzone discloses the ambidextrous hand mount of claim 1, wherein the body includes: a first flexible segment (portion of the flexible and elastic whole of 110) disposed between the main segment and the proximal faster; and a second flexible segment (portion of the flexible and elastic whole of 110) between the main segment and the distal fastener.  
Regarding claim 12, Mazzone discloses the ambidextrous hand mount of claim 1, wherein the flexible segment includes a serpentine portion.  Mazzone discloses the flexible segment stretching and bending as the hand moves with respect to the wrist (see [0039]). Back and forth motion of the hand with respect the wrist would result in the flexible segment resembling a serpentine shape. Because it is capable of being bent and flexed into such shape, it is considered “serpentine” as broadly claimed.

Regarding claim 14, Mazzone discloses the ambidextrous hand mount of claim 1, further comprising: a latch assembly (see “releasable latch” in [0029]) on the main segment (102/120, see [0029]), configured to releasably couple the electronic device (104) to the main segment.  
Regarding claim 15, Mazzone discloses the ambidextrous hand mount of claim 14, wherein the latch assembly is configured to (i.e. capable of) releasably secure an adapter coupled to the electronic device.  No adapter is currently being claimed in combination. Only a latch is being claimed. Any adapter shaped like the electronic device 104 of Mazzone would be capable of interacting with the latch in the same manner thus satisfying the claim.
Regarding claim 16, Mazzone discloses the ambidextrous hand mount of claim 1, wherein the body is configured to align a longitudinal axis of the electronic device with the finger (see Figure 2).
7.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Mazzone (US 2019/0197273 A1) in view of Miller et al. (US 8,317,102 B2).
Regarding claim 8, Mazzone discloses the ambidextrous hand mount of claim 7, wherein the first input (204a) is disposed on a first side of the distal fastener, but fails to disclose the mount further comprising: a second input on a second side of the distal fastener for activation by an opposing thumb of the operator.  Miller teaches that it was already known in the art for a finger mounted scanner like that of Mazzone to includes two inputs (810,811), one on either side of a finger mount to allow for multi-function operation of the scanner (see col. 11 lines 13-59). Considering these references in their entirety, it would have been obvious to one having ordinary skill in the art at the time Applicant’s .
Allowable Subject Matter
8.	Claims 17-19 are allowed.
9.	Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
10.	Applicant’s arguments filed 7/19/21 have been fully considered. Applicant’s arguments with respect to Miller and Wilkins are persuasive and these rejections have been withdrawn. Applicant’s arguments with respect to Mazzone are not persuasive. Applicant has argued that claim 20 was never rejected in the Non-Final rejection. Examiner points to paragraph 10 of the Non-Final rejection. These claim 20 limitations have been added to claim 1 and are now part of the claim 1 Mazzone rejection above.
Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



/JUSTIN M LARSON/Primary Examiner, Art Unit 3734                                                                                                                                                                                                        11/5/21